NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  13-APR-2021
                                                  09:32 AM
                                                  Dkt. 46 ODSLJ
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

          ROLAND I. KEHANO, SR., Petitioner-Appellant, v.
      SCOTT HARRINGTON, WARDEN, HALAWA CORRECTIONAL FACILITY;
   FORMER TRIAL JUDGE SHACKLEY F. RAFFETTO; FORMER PROSECUTING
    ATTORNEY RICHARD T. BISSEN, JR.; FORMER DEPUTY PROSECUTING
       ATTORNEY DAVELYNN M. TENGAN; FORMER DEFENSE ATTORNEY
    PAUL J. CUNNEY; CO-DEFENSE ATTORNEY ART E. ROSS, DECEASED;
  MARY J. TIWANAK; CHAIRMAN ALBERT TUFONO; REAPPOINTED PAROLE,
    PARDON, EXECUTIVE SECRETARY, ADMINISTRATOR TOMMY JOHNSON,
                       Respondents-Appellees


         APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
            (S.P.P. NO. 19-1-0002(2) (CR. NO. 92-0562(2)))


             ORDER GRANTING MOTION TO DISMISS APPEAL
                FOR LACK OF APPELLATE JURISDICTION
   (By: Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
          Upon consideration of the April 6, 2021 Motion to
Dismiss Appeal for Lack of Appellate Jurisdiction (Motion) by
Respondent-Appellee State of Hawai#i, the papers in support, and
the record, it appears we lack appellate jurisdiction over self-
represented Petitioner-Appellant Roland I. Kehano, Sr.'s appeal
from S.P.P. No. 19-1-0002.1 Under Hawaii Revised Statutes § 641-
11 (2016) and Hawai#i Rules of Penal Procedure (HRPP) Rule 40(h),
"appeals from proceedings for post-conviction relief may be made
from a judgment entered in the proceeding and must be taken in
accordance with Rule 4(b) of the Hawai#i Rules of Appellate
Procedure (HRAP)." Grattafiori v. State, 79 Hawai#i 10, 13, 897



     1
         It is unclear what ruling(s) Kehano appeals from.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

P.2d 937, 940 (1995) (internal quotation marks and brackets
omitted).
          An order is appealable and final only if it meets the
test of finality applicable to all judicial decisions. Familian
Nw., Inc. v. Cent. Pac. Boiler & Piping, Ltd., 68 Haw. 368, 369,
714 P.2d 936, 937 (1986).
          "Final order" means an order ending the proceedings, leaving
          nothing further to be accomplished. Consequently, an order
          is not final if the rights of a party involved remain
          undetermined or if the matter is retained for further
          action.

Id. (internal block quotation format and citations omitted).
Here, the circuit court has not issued an order resolving any of
the grounds raised in Kehano's HRPP Rule 40 petition for post-
conviction relief.
          Therefore, IT IS HEREBY ORDERED that the Motion is
granted and the appeal is dismissed for lack of jurisdiction.
          IT IS FURTHER ORDERED that all pending motions are
dismissed as moot.
          DATED: Honolulu, Hawai#i, April 13, 2021.

                                        /s/ Keith K. Hiraoka
                                        Presiding Judge

                                        /s/ Clyde J. Wadsworth
                                        Associate Judge

                                        /s/ Karen T. Nakasone
                                        Associate Judge




                                    2